Charles Brown
Attorney General/Carson City
Clark County District Attorney
Clark County Public Defender
ORDER DISMISSING APPEAL
This appeal was initiated by the filing of a pro se notice of appeal. Eighth Judicial District Court, Clark County; Linda Marie Bell, Judge.
In his notice of appeal, appellant states that he is pursuing an appeal from an "order of commitment entered on 3/29/2019 or, in the alternative, petition for writ of habeas corpus.'' No statute or court rule provides for an appeal from an order of commitment or from an order denying a pretrial petition for a writ of habeas corpus.1 Castillo v. State , 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) ; Gary v. Sheriff, 96 Nev. 78, 605 P.2d 212 (1980). To the extent that appellant is attempting to file an original petition for a writ of habeas corpus in this court, "[a]n application for an original writ of habeas corpus should be made to the appropriate district court." See NRAP 22. Accordingly, this court
ORDERS this appeal DISMISSED.2

The documents before this court do not indicate that a pretrial petition for a writ of habeas corpus has been filed or denied in district court.


Given this order, this court takes no action on the pro se documents filed in this appeal.